DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. See claim 20.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Idriss, US 4,838,887 in view of Kamen et al. (Kamen), US 5,193,990 in view of Kamen et al. (Kamen ‘597), US 2007/0219597 A1.
Regarding claim 1, Idriss discloses a method for monitoring (total number of spikes are integrated over time, col 5 lines 40-41, and see Fig. 2B) the flow rate (flow rate, col 5 line 42) of infusate (infusate, col 5 line 8) from an implantable drug delivery device (implanted, col 4 line 48), comprising: incrementing a cycle count (total number of volume spikes, col 5 lines 40-41) in response to the diaphragm (diaphragm 90, col 7 line 44) returning to a first position (first position is the when the accumulator is empty) within the diaphragm chamber (accumulator 30, col 5 lines 9-10) during cyclical deflections within the diaphragm chamber (each discharge is in the form of a volume spike, col 5 lines 30-31, which is the end of a cycle, col 5 lines 3-23); and determining a flow rate of infusate (the total number of discharges in the form of volume spikes (as shown in Fig. 2B) are integrated over time col 5 lines 30-31 and 40-41, to determine the flow rate col 5 line 49) based on a volume of the diaphragm chamber (pump cycles are a fill-empty cycles of the accumulator, col 5 lines 3-16), the cycle count (number of pump cycles, col 5 line 47), and an elapsed time since the first time (time, col 5 line 46 and see Fig. 2B). 
Idriss does not teach detecting deflection of a diaphragm at a first time from a first position within a diaphragm chamber of an accumulator of the implantable drug delivery device.
However, Kamen teaches a fluid management system and method of use comprising detecting deflection of a diaphragm at a first time from a first position within a diaphragm chamber of an accumulator (pressure changes can be used to determine the volume of fluid remaining in the dispensing chamber, col 3, lines 4-6, via a transducer 16, col 4 line 11, which is an indirect detection of the deflection of the membrane (col 2 lines 55-59), and in this manner, flow from the dispensing chamber over a fill and empty cycle in a given period of time may be monitored, col 3 lines 10-12, thereby enabling tracking of fill and empty cycles of a dispensing chamber 15, col 3 lines 20-22). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the method of Idriss with the method of Kamen for the purpose of detecting and tracking fill and empty cycles as taught by Kamen, col 3 lines 20-22, by using a known technique pressure transducer to improve flow detection of similar pumping devices. 
Idriss in view of Kamen does not teach determining whether the flow rate of infusate is normal based on a comparison of the determined flow rate to at least one threshold flow rate.  
However, Kamen ‘597 teaches an implantable devices and methods of use (P0014) comprising determining whether the flow rate of infusate is normal based on a comparison of the determined flow rate (flow rate, P0198) to at least one threshold flow rate (proper flow of fluid, P0202, wherein the controller 501 repeatedly receives a parameter related to fluid flow from the sensor, and uses this parameter to control pumping assembly 16 to achieve a desired flow through the output).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the method of Idriss in view of Kamen with the method of Kamen for the purpose of improving patient safety by ensuring the proper flow rate is delivered to the patient.
Regarding claim 2, Idriss in view of Kamen in view of Kamen ‘597 teaches the method of claim 1, wherein determining the flow rate of infusate is performed in response to the cycle count corresponding to a designated number of cycles (Idriss, the total number of discharges in the form of volume spikes, wherein each discharge represents a cycle).  
Regarding claim 3, Idriss in view of Kamen in view of Kamen ‘597 teaches the method of claim 1, wherein incrementing a cycle count in response to the diaphragm returning to the first position within the diaphragm chamber comprises detecting that the diaphragm moved through a complete displacement cycle starting at the first position, moving past the first position, and then returning to the first position (Idriss, wherein a complete displacement cycle is described as an accumulator cycle wherein the first position is when the accumulator 30 is empty, col 5 lines 6-8, and the final step of the accumulator cycle is when the accumulator is empty, col 5 line 13-17).  
Regarding claim 4, Idriss in view of Kamen in view of Kamen ‘597 teaches the method of claim 1, wherein the at least one threshold includes a high flow rate threshold (Kamen ‘597, when reservoir is determined to be empty any flow rate is high thereby exceeding a threshold, P0443, and Fig. 110A), the method further comprising: stopping the flow of infusate in response to determining that the flow rate of the implantable drug delivery device exceeds the high flow rate threshold (the system will stop, P0443, and Fig. 110A).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the method with a method for stopping flow in response to the reservoir being empty for the purpose of protecting the patient and the device from harm that may result from not being able to pump a liquid, as well as protecting against useless operation of the pump when the reservoir is empty.
Regarding claim 5, Idriss in view of Kamen in view of Kamen ‘597 teaches the method of claim 1, further comprising: providing a notification (Kamen ‘597, alarm signals, P0448) to at least one of a user of the implantable drug delivery device or a medical professional (Kamen ‘597, via user interface 14, P0445, shown in Fig. 111) in response to determining that the flow rate of the implantable drug delivery device is not normal (Kamen ‘597, P0379-0380).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method to further comprise notifications to the user or medical profession regarding a flow that is not normal, as taught by Kamen ‘597, for the purpose of providing the user of the pump with care needed in response to the potential harmful effects of abnormal flow. 
Regarding claim 6, Idriss in view of Kamen in view of Kamen ‘597 teaches the method of claim 5, wherein providing a notification comprises sending a message (Kamen ‘597, P0379-0380) from the implantable drug delivery device to an external device (Kamen ‘597, user interface 14, P0445, shown in Fig. 111) via a wireless communication link (Kamen ‘597, wireless transceiver, P0445, and shown in Fig. 111).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method to include wireless communication for the purpose of transmitting data between a device that is implanted and an external display to allow for data transfer without line of sight.  
Regarding claim 7, Idriss in view of Kamen in view of Kamen ‘597 teaches the method of claim 1, wherein detecting the deflection of the diaphragm comprises detecting the change in position using a sensor device (Kamen, transducer 16, col 4 line 11, provides an indirect detection of the change in position of the diaphragm which causes pressure changes) of the implantable drug delivery device.
Regarding claim 8, Idriss in view of Kamen in view of Kamen ‘597 teaches the method of claim 7, wherein the sensor device comprises an electronically-based sensor device (Kamen, transducer 16, col 4 line 11) configured to measure the deflection of the diaphragm within the accumulator (Kamen, pressure changes can be used to determine the volume of fluid remaining in the dispensing chamber, col 3, lines 4-6, via the transducer 16, col 4 line 11, which is an indirect detection of the deflection of the membrane, col 2 lines 55-59).
Regarding claim 9, Idriss in view of Kamen in view of Kamen ‘597 teaches the method of claim 8, wherein the electronically-based sensor device comprises at least one of a strain gauge on a surface of the diaphragm or a capacitive displacement sensor (Kamen ‘597, capacitive sensor, P0202, for determining a volume of a volume related parameter).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of determining the flow rate by measuring the flow rate using a capacitive sensor as taught by Kamen ‘597 as a simple substitution of one known sensor for another (pressure transducer for capacitive sensor) for determining the volume of an accumulator due to displacement of a diaphragm to obtain the predictable result of determining a flow rate.  
Regarding claim 10, Idriss in view of Kamen in view of Kamen ‘597 teaches the method of claim 7, wherein the sensor device comprises a light-based sensor (Kamen ‘597, optical, P0202, sensor repeatedly measures a parameter, such as displacement, that can be related to the volume of the resilient dispensing chamber 122, P0202, which is related to the deflection of the diaphragm within the chamber) configured to measure the deflection of the diaphragm within the accumulator.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sensor device with an optical sensor as taught by Kamen ‘597, as a simple substitution of one known sensor for another to obtain the predictable result of determining a flow rate. 
Regarding claim 11, Idriss in view of Kamen in view of Kamen ‘597 teaches the method of claim 7, wherein the sensor device comprises a pressure sensor configured to measure a pressure within the implantable drug delivery device related to the deflection of the diaphragm within the accumulator (Kamen, pressure changes can be used to determine the volume of fluid remaining in the dispensing chamber, col 3, lines 4-6, via a transducer 16, col 4 line 11, which is an indirect detection of the deflection of the membrane col 2 lines 55-59).  
Regarding claim 12, Idriss in view of Kamen in view of Kamen ‘597 teaches the method of claim 7, wherein the sensor device comprises a sonically-based sensor (Kamen, acoustic volume measurement technology, col 3 lines 6-7) configured to measure the deflection of the diaphragm within the accumulator.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sensor device with acoustic measurement technology as taught by Kamen as a simple substitution of one known sensor for another to obtain the predictable result of determining a flow rate. 

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen ‘597 in view of Idriss.
Regarding claim 13, Kamen ‘597 discloses an implantable drug delivery device (fluid delivery device 10, P0195, shown in Fig. 1), comprising: an accumulator comprising a diaphragm chamber (chamber 122, P0196, shown in Figs. 3, 5 and 6) and a diaphragm (diaphragm 125, P0202) that deflects within the diaphragm chamber (Fig. 5) to dispense infusate to a patient (patient 12, P0193); a sensor device (sensor 550, P0202, wherein the sensor 550 may employ, for example, acoustic volume sensing or other methods (optical, or capacitive, for other examples) for determining a volume, or a volume-related parameter, P0202) configured to measure deflection of the diaphragm within the diaphragm chamber (P0202); a processor (processor, P0198, part of controller 501, P0198) coupled to the sensor device (Fig. 3) and configured with processor-executable instructions to perform operations comprising: detecting, using data from the sensor device, deflection of the diaphragm at a first time from a first position within the diaphragm chamber (sensor 550 repeatedly measures a parameter, such as displacement, that can be related to the volume of the resilient dispensing chamber 122, P0202, wherein the first time and first position are the start of fill cycle); and determining whether the flow rate (flow rate, P0198) of infusate is normal based on a comparison of the determined flow rate to at least one threshold flow rate (proper flow of fluid, P0202, wherein the controller 501 repeatedly receives a parameter related to fluid flow from the sensor, and uses this parameter to control pumping assembly 16 to achieve a desired flow through the output).  
Kamen ‘597 does not teach incrementing a cycle count in response to detecting that the diaphragm returned to the first position within the diaphragm chamber during cyclical deflections within the diaphragm chamber; and determining a flow rate of infusate based on a volume of the diaphragm chamber, the cycle count, and an elapsed time since the first time.
However, Idriss teaches a fluid management system and method of incrementing a cycle count (total number of volume spikes, col 5 lines 40-41) in response to detecting that the diaphragm (diaphragm 90, col 7 line 44) returned to the first position (each discharge is in the form of a volume spike, col 5 lines 30-31, which is the end of a cycle and the first position, col 5 lines 3-23) within the diaphragm chamber during cyclical deflections within the diaphragm chamber; and determining (total number of spikes are integrated over time, col 5 lines 40-41, and see Fig. 2B) a flow rate (flow rate, col 5 line 42) of infusate (infusate, col 5 line 8) based on a volume of the diaphragm chamber (pump cycles are a fill-empty cycles of the accumulator, col 5 lines 3-16), the cycle count (number of pump cycles, col 5 line 47), and an elapsed time since the first time (time, col 5 line 46 and see Fig. 2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine data from the sensor device of Kamen ‘597 to increment a cycle count to determine flow rate as taught by Idriss because using a cycle count with a known volume per cycle to determine flow rate over time is a known technique taught by Idriss being applied to similar pump devices, and determining flow rates with sensors is also a known technique taught by Kamen ‘597. 
Regarding claim 14, Kamen ‘597 in view of Idriss teaches the implantable drug delivery device of claim 13, wherein the sensor device comprises at least one of an electronically-based sensor, a light-based sensor, a pressure sensor or a sonically-based sensor (Kamen ‘597, acoustic volume sensing, P0202).  
Regarding claim 15, Kamen ‘597 in view of Idriss teaches the implantable drug delivery device of claim 13, wherein the sensor device comprises at least one of a strain gauge on a surface of the diaphragm or a capacitive displacement sensor (Kamen ‘597, capacitive sensor, P0202, for determining a volume or a volume related parameter).  
Regarding claim 16, Kamen ‘597 in view of Idriss teaches the implantable drug delivery device of claim 13, wherein the sensor device comprises a light-based sensor configured to detect a change in a light signal related to the deflection of the diaphragm within the accumulator (Kamen ‘597, optical, P0202, sensor repeatedly measures a parameter, such as displacement, that can be related to the volume of the resilient dispensing chamber 122, P0202).  
Regarding claim 17, Kamen ‘597 in view of Idriss teaches the implantable drug delivery device of claim 13, wherein the sensor device comprises a pressure sensor (Kamen ‘597, acoustic volume sensing, P0202) configured to detect a change in pressure within a chamber of the implantable drug delivery device related to the deflection of the diaphragm within the accumulator (Kamen ‘597, P0208, pressure variation, or equivalently, acoustic signal).  
Regarding claim 18, Kamen ‘597 in view of Idriss teaches the implantable drug delivery device of claim 13, wherein the sensor device comprises a sonically-based sensor (Kamen ‘597, acoustic volume sensing, P0202) configured to detect a change in sonic signals related to the deflection of the diaphragm within the accumulator.  
Regarding claim 19, Kamen ‘597 in view of Idriss teaches the implantable drug delivery device of claim 13, further comprising: a wireless communication transceiver (Kamen ‘597, wireless transceiver, P0445, and shown in Fig. 111) coupled to the processor (Kamen ‘597, both included in 10, Fig. 111, wherein 10 includes a processor, P0198, part of controller 501, P0198), wherein the processor is configured with processor-executable instructions to perform operations further comprising: sending an alert notification (alarm signals, P0448) to an external device (Kamen ‘597, user interface 14, P0445, shown in Fig. 111) using the wireless communication transceiver in response to determining that the flow rate of the implantable drug delivery device is not normal (Kamen ‘597, P0379-0380).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method to include wireless communication for the purpose of transmitting data between a device that is implanted and an external display to allow for data transfer without line of sight, as well as to provide notifications to the user or medical profession regarding a flow that is not normal, as taught by Kamen ‘597, for the purpose of providing the user of the pump with care needed in response to the potential harmful effects of abnormal flow.
Regarding claim 20, Kamen ‘597 discloses an implantable drug delivery device (fluid delivery device 10, P0195, shown in Fig. 1), comprising: means for detecting deflection of a diaphragm at a first time from a first position within a diaphragm chamber of an accumulator of the implantable drug delivery device (sensor 550 repeatedly measures a parameter, such as displacement, that can be related to the volume of the resilient dispensing chamber 122, P0202, wherein the first time and first position are the start of fill cycle); and means for determining whether the flow rate (flow rate, P0198) of infusate is normal based on a comparison (processor, P0198, part of controller 501, P0198, configured with processor-executable instructions) of the determined flow rate to at least one threshold flow rate (proper flow of fluid, P0202, wherein the controller 501 repeatedly receives a parameter related to fluid flow from the sensor, and uses this parameter to control pumping assembly 16 to achieve a desired flow through the output).
Kamen ‘597 does not teach means for incrementing a cycle count in response to the diaphragm returning to the first position within the diaphragm chamber during cyclical deflections within the diaphragm chamber; and means for determining a flow rate of infusate based on a volume of the diaphragm chamber, the cycle count, and an elapsed time since the first time.
However, Idriss teaches a fluid management system and method for incrementing a cycle count (total number of volume spikes, col 5 lines 40-41) in response to the diaphragm (diaphragm 90, col 7 line 44) returning to the first position within the diaphragm chamber (each discharge is in the form of a volume spike, col 5 lines 30-31, which is the end of a cycle and the first position, col 5 lines 3-23) during cyclical deflections within the diaphragm chamber (total number of spikes are integrated over time, col 5 lines 40-41, and see Fig. 2B); and means for determining a flow rate of infusate (total number of spikes are integrated over time, col 5 lines 40-41, and see Fig. 2B) based on a volume of the diaphragm chamber (pump cycles are a fill-empty cycles of the accumulator, col 5 lines 3-16), the cycle count (number of pump cycles, col 5 line 47), and an elapsed time since the first time (time, col 5 line 46 and see Fig. 2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine data from the sensor device of Kamen ‘597 to increment a cycle count to determine flow rate as taught by Idriss because using a cycle count with a known volume per cycle to determine flow rate over a period of time is a known technique taught by Idriss being applied to similar pump devices, and determining flow rates with sensors is also a known technique taught by Kamen ‘597. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783